Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157467(12)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 157467
  v                                                                 COA: 341840
                                                                    Wayne CC: 17-003202-FC
  DARIUS JOVAN JONES,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file a supplement
  to the application for leave to appeal is GRANTED. The supplement submitted on June 4,
  2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 11, 2018

                                                                               Clerk